Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 12-16 in the reply filed on 06/01/202 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroshima (JP 4945743B2, machine translation attached).
Hiroshima discloses a medical apparatus ([0013]), comprising a titanium layer coated with a titanium nitride layer ([0016]), wherein the titanium nitride layer further comprises an alkyl halide or alkenyl halide derivative (the medical apparatus/implant  is made of Ti or Ti alloy, introducing nitrogen gas as the processing gas and ion plating processing performed, then immersed in aqueous solution octadecyl dimethyl ammonium chloride is carried out ([0013]), the alkyl halide or alkenyl halide derivative is a quaternary ammonium moiety (octadecyl dimethyl ammonium chloride coating).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshima as applied to claim 12 above, and further in view of Deisenroth et al. (8,591,994).
Hiroshima discloses the invention substantially as claimed except for the alky! halide derivative is a derivative of a C1-C6 alkyl halide. However, Deisenroth is also in the field of biocidal medical substrates (Deisenroth, Col. 4, Lns. 7-15) and teaches wherein the alkyl halide derivative is a derivative of a C1-C6 alkyl halide (applying a composition comprising one or more quaternary ammonium compounds carrying one or more ethylenically unsaturated groups onto the oxidized surface of the substrate, Deisenroth Col. 1, Lns. 63-66; The further ethylenically unsaturated compound can also be an allyl radical, Deisenroth Col. 10, Lns. 26-27; see also Deisenroth Col. 22, Lns. 34-38, Allyl bromide (5.63 g) and potassium hydroxide (2.6 g) are added and the mixture is stirred at reflux for 6 hours. The reaction mixture is cooled, filtered and concentrated to give an opaque light yellow syrup. After drying in vacuum over 22 hours, 8.6 g of compound 1B are obtained; In some aspects, the alkyl halide derivative is a derivative of a C1-C6 alkenyl halide. ln some aspects, the C1-C6 alkeny! halide is allyl bromide). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hiroshima with the teachings of Deisenroth. The motivation for doing so would have been to form a high-durability biocidal coating in which the biocide does not leak into the environment (Deisenroth Col. 1, Lns. 51-56).

Regarding claim 14, Hiroshima discloses the apparatus of claim 12, but fails to explicitly disclose wherein the alkyl halide derivative is a derivative of a C1-C6 alkenyl halide. However, Deisenroth is also in the field of biocidal medical substrates (Deisenroth, Col. 4, Lns. 7-15) and teaches wherein the alkyl halide derivative is a  derivative of a C1-C6 alkenyl halide (applying a composition comprising one or more quaternary ammonium compounds carrying one or more ethylenically unsaturated groups onto the oxidized surface of the substrate, Deisenroth Col. 1, Lns. 63-66; The further ethylenically unsaturated compound can also be an allyl radical, Deisenroth Col. 10, Lns. 26-27; see also Deisenroth Col. 22, Lns. 34-38, Allyl bromide (5.63 g) and potassium hydroxide (2.6 g) are added and the mixture is stirred at reflux for 6 hours. The reaction mixture is cooled, filtered and concentrated to give an opaque light yellow syryp. After drying in vacuum over 22 hours, 8.6 g of compound 1B are obtained). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hiroshima with the teachings of Deisenroth. The motivation for doing so would have been to form a high-durability biocidal coating in which the biocide does not leak into the environment (Deisenroth Col. 1, Lns. 51-56).
 Regarding claim 15, modified Hiroshima discloses the apparatus of claim 14, but fails to explicitly disclose wherein the C1-C6 alkenyl halide is ally! bromide. However, Deisenroth is also in the field of biocidal medical substrates (Deisenroth, Col. 4, Lns. 7-15) and teaches wherein the C1-C6 alkenyl halide is allyl bromide (applying a composition comprising one or more quaternary ammonium compounds carrying one or more ethylenically unsaturated groups onto the oxidized surface of the substrate, Deisenroth Col. 1, Lns. 63-66; The further ethylenically unsaturated compound can also be an allyl radical, Deisenroth Col. 10, Lns. 26-27; see also Deisenroth Col. 22, Lns. 34-38, Allyl bromide (5.63 g) and potassium hydroxide (2.6 g) are added and the mixture is stirred at reflux for 6 hours. The reaction mixture is cooled, filtered and concentrated to give an opaque light yellow syryp. After drying in vacuum over 22 hours, 8.6 g of compound 18 are obtained). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hiroshima with the teachings of Deisenroth. The motivation for doing so would have been to form a high-durability biocidal coating in which the biocide does not leak into the environment (Deisenroth Col. 1, Lns. 51-56). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/           Primary Examiner, Art Unit 3772